Exhibit 10.17
BROADPOINT SECURITIES GROUP, INC.
2007 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNITS AGREEMENT
     THIS RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”) confirms the grant
on March 31, 2008 (the “Grant Date”) by Broadpoint Securities Group, Inc., a New
York corporation (the “Company”), to Robert Turner (“Employee”) of Restricted
Stock Units (the “Units”), including rights to Dividend Equivalents as specified
herein, as follows:
Number Granted: 450,000 Units
How Units Vest: 20% of the Units, if not previously forfeited, will vest on each
of the first, second, third, fourth and fifth anniversaries of the Grant Date,
provided that Employee continues to be employed by the Company or a subsidiary
on each vesting date (each, a “Stated Vesting Date”). In addition, if not
previously forfeited, the Units will become vested upon the occurrence of
certain events relating to Termination of Employment to the extent provided in
Section 4 of the Terms and Conditions of Restricted Stock Units attached hereto
(the “Terms and Conditions”). The terms “vest” and “vesting” mean that the Units
have become non-forfeitable. If Employee has a Termination of Employment prior
to the Stated Vesting Date and the Units are not otherwise deemed vested by that
date, the Units will be immediately forfeited except as otherwise provided in
Section 4 of the Terms and Conditions.
Settlement Date: Units that become vested will be settled on the following
applicable date (such date being the “Settlement Date”): (i) Units that become
vested on or before the third anniversary of the Grant Date will be settled on
the earlier of the date when Employee has a Termination of Employment and the
third anniversary of the Grant Date; (ii) Units that become vested after the
third anniversary of the Grant Date and on or before the fourth anniversary of
the Grant Date will be settled on the fourth anniversary of the Grant Date; and
(iii) Units that become vested after the fourth anniversary of the Grant Date
and on or before the fifth anniversary of the Grant Date will be settled on the
fifth anniversary of the Grant Date. Notwithstanding the foregoing, if Employee
timely elects to defer the settlement of any Unit in accordance with Section
8(a) of the Terms and Conditions, such Unit will be settled in accordance with
such election. Units granted hereunder will be settled by delivery of one Share
for each Unit being settled (together with any cash or Shares resulting from
Dividend Equivalents).

 



--------------------------------------------------------------------------------



 



          The Units are subject to (i) the terms and conditions of the Company’s
2007 Incentive Compensation Plan (the “Plan”) and (ii) this Agreement, including
the Terms and Conditions attached hereto. The number of Units, the kind of
shares deliverable in settlement of Units, and other terms relating to the Units
are subject to adjustment in accordance with Section 5 of the Terms and
Conditions and Section 5.3 of the Plan.
          Employee acknowledges and agrees that (i) Units are nontransferable,
except as provided in Section 3 of the Terms and Conditions and Section 9.2 of
the Plan, (ii) Units are subject to forfeiture upon Employee’s Termination of
Employment in certain circumstances and, following certain Terminations of
Employment, failure of Employee to comply with non-competition and related
conditions set forth in Section 4(e)(iv) prior to vesting, as specified in
Section 4 of the Terms and Conditions, and (iii) sales of shares delivered in
settlement of Units will be subject to the Company’s policies regulating trading
by employees.
          IN WITNESS WHEREOF, BROADPOINT SECURITIES GROUP, INC. has caused this
Agreement to be executed by its officer thereunto duly authorized, and Employee
has duly executed this Agreement, by which each has agreed to the terms of this
Agreement.

                     
Employee:
  BROADPOINT SECURITIES GROUP, INC.      
 
                By: 
/s/ Robert Turner
  By:   /s/ Lee Fensterstock                       
Robert Turner
      Lee Fensterstock     

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
          The following Terms and Conditions apply to the Units granted to
Employee by Broadpoint Securities Group, Inc. (the “Company”), and Units (if
any) resulting from Dividend Equivalents, as specified in the Restricted Stock
Units Agreement (of which these Terms and Conditions form a part). Certain terms
of the Units, including the number of Units granted, vesting date(s) and
Settlement Date, are set forth in the Agreement.
          1. GENERAL. The Units are granted to Employee under the Company’s 2007
Incentive Compensation Plan (the “Plan”). A copy of the Plan and information
regarding the Plan, including documents that constitute the “Prospectus” for the
Plan under the Securities Act of 1933, can be obtained from the Company upon
request. All of the applicable terms, conditions and other provisions of the
Plan are incorporated by reference herein. Capitalized terms used in the
Agreement and this Terms and Conditions but not defined herein shall have the
same meanings as in the Plan. If there is any conflict between the provisions of
the Agreement and this Terms and Conditions and mandatory provisions of the
Plan, the provisions of the Plan govern, otherwise, the terms of this document
shall prevail. By accepting the grant of the Units, Employee agrees to be bound
by all of the terms and provisions of the Plan (as presently in effect or later
amended), the rules and regulations under the Plan adopted from time to time,
and the decisions and determinations of the Company’s Executive Compensation
Committee (the “Committee”) made from time to time, provided that no such Plan
amendment, rule or regulation or Committee decision or determination without the
consent of an affected Participant shall materially affect the rights of the
Employee with respect to the Units.

2



--------------------------------------------------------------------------------



 



          2. ACCOUNT FOR EMPLOYEE. The Company shall maintain a bookkeeping
account for Employee (the “Account”) reflecting the number of Units then
credited to Employee hereunder as a result of such grant of Units and any
crediting of additional Units to Employee pursuant to payments equivalent to
dividends paid on Common Stock under Section 5 hereof (“Dividend Equivalents”).
          3. NONTRANSFERABILITY. Until Units are settled in accordance with the
terms of this Agreement, Employee may not sell, transfer, assign, pledge, margin
or otherwise encumber or dispose of Units or any rights hereunder to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 9.2 of the Plan.
          4. TERMINATION PROVISIONS. The following provisions will govern the
vesting and forfeiture of the Units in the event of Employee’s Termination of
Employment and/or occurrence of a post-termination Forfeiture Event (as defined
below), unless otherwise determined by the Committee (subject to Section 9(a)
hereof):
          (a) Death or Disability. In the event of Employee’s Termination of
Employment due to death or Disability (as defined below), all Units then
outstanding, if not previously vested, will immediately vest, and all Units will
be settled in accordance with the settlement terms set out in the Agreement,
giving effect to any valid deferral election of Employee then in effect.
          (b) Retirement or Involuntary Termination by the Company not for
Cause. In the event of Employee’s Retirement or an involuntary Termination of
Employment by the Company not for Cause, Units not previously vested shall not
then be forfeited provided that Employee executes a settlement agreement and
release provided to the Employee as soon as practicable following the date of
Employee’s Termination of Employment, in such form as may be reasonably
requested by the Company, but thereafter such Units that have not vested shall
be forfeited if there occurs a Forfeiture Event prior to the earlier of the
Stated Vesting Date for such Units or Employee’s death. Upon such a Termination
of Employment, the then-outstanding Units that are vested at the date of
Termination and that become vested thereafter will be settled in accordance with
the settlement terms set out in the Agreement, giving effect to any valid
deferral election of Employee then in effect. The foregoing notwithstanding, any
settlement resulting from a Termination of Employment which would be made to a
“specified employee” as defined under Code Section 409A shall be made six months
after the date of Termination of Employment.
          (c) Termination by Employee for any Reason or by the Company for
Cause. In the event of Employee’s Termination of Employment by Employee for any
reason (other than due to Retirement) or by the Company for Cause, the portion
of the then-outstanding Units not vested at the date of Termination will be
forfeited, and the portion of the then-outstanding Units that are vested and
non-forfeitable at the date of Termination will be settled on the Settlement
Date specified in the Agreement, except that any valid deferral election of
Employee shall be given effect. The foregoing notwithstanding, any settlement
resulting from a Termination of Employment which would be made to a “specified
employee” as defined under Code Section 409A shall be made six months after the
date of Termination of Employment.

3



--------------------------------------------------------------------------------



 



          (d) Termination due to a Change of Control. Notwithstanding clause
4(c) above, if a Change of Control occurs and if, as a result of such Change of
Control, Employee does not continue thereafter as the Chief Financial Officer of
the Company and his employment terminates for any reason (other than death or
Disability) on five days prior written notice, within 120 days of such Change of
Control, Units not previously vested shall not then be forfeited provided that
Employee executes a settlement agreement and release provided to the Employee as
soon as practicable following the date of Employee’s Termination of Employment
in such form as may be reasonably requested by the Company, but thereafter such
Units that have not vested shall be forfeited if there occurs a Forfeiture Event
pursuant to clauses (B) or (C) of Section 4(e)(iv) prior to the earlier of the
Stated Vesting Date for such Units or Employee’s death. Upon such a Termination
of Employment, the then-outstanding Units that are vested at the date of
Termination and that become vested thereafter will be settled in accordance with
the settlement terms set out in the Agreement, giving effect to any valid
deferral election of Employee then in effect. The foregoing notwithstanding, any
settlement resulting from a Termination of Employment which would be made to a
“specified employee” as defined under Code Section 409A shall be made six months
after the date of Termination of Employment,
          (e) Certain Definitions. The following definitions apply for purposes
of this Agreement, whether or not Employee has an employment agreement or other
agreement with a Group Entity contain the same or similar defined terms:
               (i) “Cause” has the meaning given in the Plan.
               (ii) “Change of Control” means a transaction or event, or a
series of transactions or events, as a result of which MatlinPatterson Global
Opportunities Partners II, L.P. (and/or one or more of its affiliates) shall no
longer have the right to elect all the members of the Board.
               (iii) “Disability” means “disability” as defined in Code
Section 409A.
               (iv) A “Forfeiture Event” means and shall be deemed to have
occurred if, at any time after the grant of the Units including following
Employee’s Termination of Employment, Employee shall have failed to comply with
any of the following conditions. Without the consent in writing of the Board,
Employee (A) holds the position of Chief Financial Officer for any other broker
dealer, financial advisory or financial services firm; (B) directly or
indirectly, (x) solicits for employment or hires anyone who was an employee of
the Company or any its subsidiaries within the period of 180 days prior to any
termination of Employee’s employment or (y) solicits any customer or client of
the Company or any of its subsidiaries to transfer its business away from the
Company or any of its subsidiaries or to cease doing business with the Company
or any of its subsidiaries or (C) otherwise fails to comply with the conditions
set forth in Section 7.4(a), (b) and (c) of the Plan. However, following
Termination of Employment, Employee shall be free to purchase stock or other
securities of an organization or business so long as it is listed upon a
recognized securities exchange or traded over-the-counter and such investment
does not represent a greater than five percent equity interest in the
organization or business. The Company and the Employee acknowledge and agree
that the Company’s sole and exclusive remedy for a Forfeiture Event pursuant to
this Agreement is forfeiture of unvested Units, in accordance with the terms of
this Agreement.

4



--------------------------------------------------------------------------------



 



               (v) “Group Entity” means either the Company or any of its
subsidiaries and affiliates.
               (vi) “Pro Rata Portion” means, for each tranche of Units, a
fraction the numerator of which is the number of days that have elapsed from the
Grant Date to the date of Employee’s Termination of Employment and the
denominator of which is the number of days from the Grant Date to the Stated
Vesting Date for that tranche. A “tranche” is that portion of Units that have a
unique Stated Vesting Date.
               (vii) “Retirement” means a “Retirement” as defined in the Plan
which also qualifies as a Termination of Employment.
               (viii) “Termination of Employment” means the event by which
Employee ceases to be employed by a Group Entity and immediately thereafter is
not employed by any other Group Entity and which constitutes a “separation from
service” under Code Section 409A and its associated regulations.
          5. DIVIDEND EQUIVALENTS AND ADJUSTMENTS.
          (a) Dividend Equivalents. Subject to Section 5(d), Dividend
Equivalents will be credited on Units (other than Units that, at the relevant
record date, previously have been settled or forfeited) and deemed reinvested in
additional Units, to the extent and in the manner as follows:
               (i) Cash Dividends. If the Company declares and pays a dividend
or distribution on Shares in the form of cash, then a number of additional Units
shall be credited to Employee’s Account as of the last day of the calendar
quarter in which such dividend or distribution was paid equal to the number of
Units credited to the Account as of the record date for such dividend or
distribution multiplied by cash amount of the dividend or distribution paid on
each outstanding Share at such payment date, divided by the Fair Market Value of
a share of Common Stock at the date of such crediting; provided, however, that
in the case of an extraordinary cash dividend or distribution the Company may
provide for such crediting at the dividend or distribution payment date instead
of the last day of the calendar quarter.
               (ii) Stock Dividends and Splits. If the Company declares and pays
a dividend or distribution on Shares in the form of additional Shares, or there
occurs a forward split of Shares, then a number of additional Units shall be
credited to Employee’s Account as of the payment date for such dividend or
distribution or forward split equal to the number of Units credited to the
Account as of the record date for such dividend or distribution or split
multiplied by the number of additional Shares actually paid as a dividend or
distribution or issued in such split in respect of each outstanding Share.
               (iii) Other Dividends. If the Company declares and pays a
dividend or distribution on Shares in the form of property other than additional
Shares, then a number of additional Units shall be credited to Employee’s
Account as of the payment date for such dividend or distribution equal to the
number of Units credited to the Account as of the record date for such dividend
or distribution multiplied by the Fair Market Value of such property actually
paid as a dividend or distribution on each outstanding Share at such payment
date, divided by the Fair Market Value of a Share at such payment date.

5



--------------------------------------------------------------------------------



 



          (b) Adjustments. The number of Units credited to Employee’s Account
shall be appropriately adjusted, in order to prevent dilution or enlargement of
Employee’s rights with respect to Units or to reflect any changes in the number
of outstanding shares of Common Stock resulting from any event referred to in
Section 5.3 of the Plan, taking into account any Units credited to Employee in
connection with such event under Section 5(a) hereof.
          (c) Risk of Forfeiture and Settlement of Units Resulting from Dividend
Equivalents and Adjustments. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder and which do
not result from a dividend or distribution on Shares in the form of cash, shall
be subject to the same risk of forfeiture as applies to the granted Unit and, if
not forfeited, will be settled at the same time as the granted Unit. Units which
directly or indirectly result from Dividend Equivalents on or adjustments to a
Unit granted hereunder and which result from an ordinary dividend or
distribution on Shares in the form of cash, shall not be subject to forfeiture
and will be settled at the same time as the granted Unit (or if the granted Unit
is forfeited, then at the time the granted Unit would have been settled if it
were not forfeited). Units which directly or indirectly result from Dividend
Equivalents on or adjustments to a Unit granted hereunder and which result from
an extraordinary dividend or distribution on Shares in the form of cash, shall,
unless otherwise determined by the Company at the time of such extraordinary
dividend or distribution, be subject to the same risk of forfeiture as applies
to the granted Unit and, if not forfeited, will be settled at the same time as
the granted Unit.
          (d) Changes to Manner of Crediting Dividend Equivalents. The
provisions of Section 5(a) notwithstanding, the Company may vary the manner and
timing of crediting Dividend Equivalents in accordance with Code Section 409A
for administrative convenience, including, for example, by crediting cash
Dividend Equivalents rather than additional Units.
          6. ADDITIONAL FORFEITURE PROVISIONS NOT APPLICABLE. The forfeiture
conditions set forth in Section 7.4 of the Plan shall not apply to all Units
hereunder and to gains realized upon the settlement of the Units, except as
specifically stated herein.
          7. EMPLOYEE REPRESENTATIONS AND WARRANTIES AND RELEASE. As a condition
to any non-forfeiture of the Units at or after Termination of Employment and to
any settlement of the Units, the Company may require Employee (i) to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, to make a representation and warranty that no
Forfeiture Event has occurred or is contemplated, and that otherwise the
requirements of Section 7 above have been met, and (ii) to execute a release of
claims against the Company arising before the date of such release, in such form
as may be specified by the Company.
          8. OTHER TERMS RELATING TO UNITS.
          (a) Deferral of Settlement; Compliance with Code Section 409A.
Settlement of any Unit, which otherwise would occur at the Settlement Date, will
be deferred in certain cases if and to the extent Employee is permitted to
participate in the Stock Option Gain and Stock Award Deferral Program or
otherwise permitted to defer the Units and Employee makes a valid deferral
election relating to the Units. Deferrals, whether elective or mandatory under
the terms of this Agreement, shall comply with requirements under Code
Section 409A. Deferrals

6



--------------------------------------------------------------------------------



 



will be subject to such other restrictions and terms as may be specified by the
Company prior to deferral. It is understood that Code Section 409A and
regulations thereunder may require any elective deferral to comply with
Section 409A(a)(4)(C). Other provisions of this Agreement notwithstanding, under
U.S. federal income tax laws and Treasury Regulations (including proposed
regulations) as presently in effect or hereafter implemented, any rights of
Employee or retained authority of the Company with respect to Units hereunder
shall be automatically modified and limited to the extent necessary so that
Employee will not be deemed to be in constructive receipt of income relating to
the Units prior to the distribution and so that Employee shall not be subject to
any penalty under Code Section 409A.
          (b) Fractional Units and Shares. The number of Units credited to
Employee’s Account shall include fractional Units calculated to at least three
decimal places, unless otherwise determined by the Committee. Unless settlement
is effected through a broker or agent that can accommodate fractional shares
(without requiring issuance of a fractional share by the Company), upon
settlement of the Units Employee shall be paid, in cash, an amount equal to the
value of any fractional share that would have otherwise been deliverable in
settlement of such Units.
          (c) Tax Withholding. Employee shall make arrangements satisfactory to
the Company, or, in the absence of such arrangements, a Group Entity may deduct
from any payment to be made to Employee any amount necessary, to satisfy
requirements of federal, state, local, or foreign tax law to withhold taxes or
other amounts with respect to the lapse of the risk of forfeiture (including
FICA due upon such lapse) or the settlement of the Units. Unless Employee has
made separate arrangements satisfactory to the Company, the Company may elect to
withhold shares deliverable in settlement of the Units having a fair market
value (as determined by the Committee) equal to the amount of such tax liability
required to be withheld in connection with the settlement of the Units, but the
Company shall not be obligated to withhold such Shares.
          (d) Statements. An individual statement of Employee’s Account will be
issued to Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Units credited to Employee’s Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Committee. Such a statement may be combined
with or include information regarding other plans and compensatory arrangements
for employees. Employee’s statements shall be deemed a part of this Agreement,
and shall evidence the Company’s obligations in respect of Units, including the
number of Units credited as a result of Dividend Equivalents (if any). Any
statement containing an error shall not, however, represent a binding obligation
to the extent of such error, notwithstanding the inclusion of such statement as
part of this Agreement.
          9. MISCELLANEOUS.
          (a) Binding Agreement; Written Amendments. This Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties.
This Agreement, the Plan, any deferral election separately filed with the
Company relating to the grant of Units under the Agreement and the letter
agreement between the Company and the Employee dated as of March [ ], 2008,
constitute the entire agreement between the parties with respect to the Units,
and supersede any prior agreements or documents with respect thereto. No
amendment,

7



--------------------------------------------------------------------------------



 



alteration, suspension, discontinuation, or termination of this Agreement which
may impose any additional obligation upon the Company or materially impair the
rights of Employee with respect to the Units shall be valid unless in each
instance such amendment, alteration, suspension, discontinuation, or termination
is expressed in a written instrument duly executed in the name and on behalf of
the Company and by Employee.
          (b) No Promise of Employment. The Units and the granting thereof shall
not constitute or be evidence of any agreement or understanding, express or
implied, that Employee has a right to continue as an officer or employee of the
Company for any period of time, or at any particular rate of compensation.
          (c) Unfunded Plan. Any provision for distribution in settlement of
Employee’s Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee or any Beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for Employee. With respect to any
entitlement of Employee or any Beneficiary to any distribution hereunder,
Employee or such Beneficiary shall be a general creditor of the Company.
          (d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.
          (e) Legal Compliance. Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the NASDAQ Global Market or any other stock
exchange, or any other obligation of the Company or Employee relating to the
Units or this Agreement.
          (f) Notices. Any notice to be given the Company under this Agreement
shall be addressed to the Company at One Penn Plaza, New York, New York 10119,
Attention: Corporate Secretary, and any notice to the Employee shall be
addressed to the Employee at Employee’s address as then appearing in the records
of the Company.

8